DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of audio sources proximate to a user” in line 2.  The term “proximate” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discusses numerous different possibilities for how or which audio sources could be considered “proximate” audio sources, but does not limit these to a specific standard, and the claim does not provide any further clarification.  Accordingly, the metes and bounds are unclear.
Similarly, claims 8 and 10 recite the limitations “proximate to the user,” which are unclear for essentially the same reasons.
Claims 2-10 are rejected by virtue of their dependence upon claim 1.
Similarly, claims 11 and 17 also each recite the limitation “a plurality of audio sources proximate to a user” (in line 6 and line 4, respectively), which is unclear for essentially the same reasons.
Claims 12-16 and 18-20 are rejected by virtue of their dependence upon claims 11 or 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Censo et al. (U.S. Pub. No. 2015/0195641 A1; hereinafter known as “Di Censo”).
Regarding claim 1, Di Censo discloses a computer-implemented method (Abstract; [0022]; microprocessor-based DSP) comprising: identifying each of a plurality of audio sources proximate to a user wearing a headset 130, wherein the plurality of audio sources comprises a primary audio source and a plurality of background audio sources ([0019]; plurality of audio sources such as 102/104/106/108/110/112; the primary source may be whichever the user prefers; the others are background); causing the headset to play a set of audio sources to the user by causing each audio source of the set of audio sources to be unfiltered by the headset, wherein the set of audio sources comprises the primary audio source and a first group of background audio sources of the plurality of background audio sources, and wherein a second group of background audio sources of the plurality of background audio sources are filtered by the headset ([0023]; [0025]; [0028]-[0030]; [0040]; [0060]; primary and other/background audio sources can be unfiltered, while undesired background noises can be filtered out/canceled); determining an acceptance level of the user ([0019]-[0021]; [0033]-[0034]; user preferences); determining, based at least in part on the acceptance level and the set of audio sources being played by the headset to the user, a background noise filtering adjustment, and causing, based at least in part on the background noise filtering adjustment, the headset to adjust a filtering of one or more of the plurality of background audio sources by the headset ([0023]; [0028]-[0030]; [0046]-[0054]; dynamic updating of background noise filtering based upon the user’s preferences).
Regarding claim 2, Di Censo discloses selecting, using a machine learning model and based at least in part on the plurality of background audio sources, one or more of the background audio sources as the first group of background audio sources ([0058]).
Regarding claim 3, Di Censo discloses that the machine learning model is configured to iteratively determine a new background noise filtering adjustment based at least in part on an updated acceptance level that is determined in response to an adjustment made to the filtering of one or more of the plurality of background audio sources by the headset based on a previous background noise filtering adjustment ([0058]; monitoring and adapting over time based upon user preferences to better select and prioritize different audio sources).
Regarding claim 4, Di Censo discloses that the machine learning model is trained to determine one or more background noise filtering adjustments that are particular to the user ([0058]; learning and adapting to a specific user).
Regarding claim 6, Di Censo discloses that the background noise filtering adjustment comprises an instruction to move one or more background audio sources of the plurality of background audio sources from the first group of background audio sources to the second group of background audio sources to reduce a total amount of background noise played by the headset to the user ([0060]; [0070] e.g., filter out traffic noise or a specific voice).
Regarding claim 7, Di Censo discloses that the background noise filtering adjustment comprises an instruction to move one or more background audio sources of the plurality of background audio sources from the second group of background audio sources to the first group of background audio sources to increase a total amount of background noise played by the headset to the user ([0062]; e.g., stop filtering out the traffic noise to increase safety during a run).
Regarding claim 11, Di Censo discloses a system (Abstract; Figs. 1, 3) comprising: a memory 328 having computer readable instructions and one or more processors 310/326 for executing the computer readable instructions ([0038]-[0039]), the computer readable instructions controlling the one or more processors to perform operations comprising: identifying each of a plurality of audio sources proximate to a user wearing a headset 130, wherein the plurality of audio sources comprises a primary audio source and a plurality of background audio sources ([0019]; plurality of audio sources such as 102/104/106/108/110/112; the primary source may be whichever the user prefers; the others are background); causing the headset to play a set of audio sources to the user by causing each audio source of the set of audio sources to be unfiltered by the headset, wherein the set of audio sources comprises the primary audio source and a first group of background audio sources of the plurality of background audio sources, and wherein a second group of background audio sources of the plurality of background audio sources are filtered by the headset ([0023]; [0025]; [0028]-[0030]; [0040]; [0060]; primary and other/background audio sources can be unfiltered, while undesired background noises can be filtered out/canceled); determining an acceptance level of the user ([0019]-[0021]; [0033]-[0034]; user preferences); determining, based at least in part on the acceptance level and the set of audio sources being played by the headset to the user, a background noise filtering adjustment, and causing, based at least in part on the background noise filtering adjustment, the headset to adjust a filtering of one or more of the plurality of background audio sources by the headset ([0023]; [0028]-[0030]; [0046]-[0054]; dynamic updating of background noise filtering based upon the user’s preferences).
Regarding claim 12, Di Censo discloses selecting, using a machine learning model and based at least in part on the plurality of background audio sources, one or more of the background audio sources as the first group of background audio sources ([0058]).
Regarding claim 13, Di Censo discloses that the machine learning model is configured to iteratively determine a new background noise filtering adjustment based at least in part on an updated acceptance level that is determined in response to an adjustment made to the filtering of one or more of the plurality of background audio sources by the headset based on a previous background noise filtering adjustment ([0058]; monitoring and adapting over time based upon user preferences to better select and prioritize different audio sources).
Regarding claim 14, Di Censo discloses that the machine learning model is trained to determine one or more background noise filtering adjustments that are particular to the user ([0058]; learning and adapting to a specific user).
Regarding claim 16, Di Censo discloses that the background noise filtering adjustment comprises an instruction to move one or more background audio sources of the plurality of background audio sources from the first group of background audio sources to the second group of background audio sources to reduce a total amount of background noise played by the headset to the user ([0060]; [0070] e.g., filter out traffic noise or a specific voice).
Regarding claim 17, Di Censo discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith (Abstract; Figs. 1, 3; [0038]-[0039]), the program instructions executable by a computer processor to cause the computer processor to perform a method comprising: identifying each of a plurality of audio sources proximate to a user wearing a headset 130, wherein the plurality of audio sources comprises a primary audio source and a plurality of background audio sources ([0019]; plurality of audio sources such as 102/104/106/108/110/112; the primary source may be whichever the user prefers; the others are background); causing the headset to play a set of audio sources to the user by causing each audio source of the set of audio sources to be unfiltered by the headset, wherein the set of audio sources comprises the primary audio source and a first group of background audio sources of the plurality of background audio sources, and wherein a second group of background audio sources of the plurality of background audio sources are filtered by the headset ([0023]; [0025]; [0028]-[0030]; [0040]; [0060]; primary and other/background audio sources can be unfiltered, while undesired background noises can be filtered out/canceled); determining an acceptance level of the user ([0019]-[0021]; [0033]-[0034]; user preferences); determining, based at least in part on the acceptance level and the set of audio sources being played by the headset to the user, a background noise filtering adjustment, and causing, based at least in part on the background noise filtering adjustment, the headset to adjust a filtering of one or more of the plurality of background audio sources by the headset ([0023]; [0028]-[0030]; [0046]-[0054]; dynamic updating of background noise filtering based upon the user’s preferences).
Regarding claim 18, Di Censo discloses selecting, using a machine learning model and based at least in part on the plurality of background audio sources, one or more of the background audio sources as the first group of background audio sources ([0058]).
Regarding claim 19, Di Censo discloses that the machine learning model is configured to iteratively determine a new background noise filtering adjustment based at least in part on an updated acceptance level that is determined in response to an adjustment made to the filtering of one or more of the plurality of background audio sources by the headset based on a previous background noise filtering adjustment ([0058]; monitoring and adapting over time based upon user preferences to better select and prioritize different audio sources).
Regarding claim 20, Di Censo discloses that the machine learning model is trained to determine one or more background noise filtering adjustments that are particular to the user ([0058]; learning and adapting to a specific user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo as applied to claims 4 and 14 above, and further in view of Sabin et al. (U.S. Pub. No. 2020/0125317 A1; hereinafter known as “Sabin”).  Di Censo discloses the invention as claimed, see rejection supra, but fails to disclose training the machine learning model by playing a test primary audio source to the user and responsive to variably introducing a plurality of test background audio sources to the user, determining a change in the acceptance level of the user, wherein one or more of the plurality of test background audio sources comprise artificial audio sources.  Sabin discloses a similar method and system (Abstract) that uses a machine learning model ([0085]; [0090]) that can be trained by playing test primary and background audio sources to a user, wherein the test audio sources are artificial audio sources, and receives feedback from the user, in order to personalize settings for the user for potential real-world environments (Abstract; [0004]-[0005]; [0063]-[0066]; [0080]; [0090]; simulated audio environments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Di Censo by training the machine learning model by playing test primary and background artificial audio sources to the user and determining a change in the acceptance level of the user via user feedback, as taught by Sabin, in order to personalize settings for the user for potential real-world environments.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo as applied to claim 1 above, and further in view of Baughman et al. (U.S. Pub. No. 2019/0013003 A1; hereinafter known as “Baughman”).
Regarding claim 8, Di Censo discloses the invention as claimed, see rejection supra, and further discloses obtaining sensor data from one or more sensors proximate to the user, the sensor data being representative of observations about the user ([0005]; [0026]; [0038]).  Di Censo fails to disclose determining, based on the sensor data, an emotional state of the user.  Baughman discloses a similar method (Abstract) that uses a machine learning model ([0022]-[0023]) to provide adaptive sound masking based on the user’s surrounding environment (Abstract), wherein the method determines the user’s acceptance level by determining, based on sensor data from one or more sensors proximate the user, an emotional state of the user in order to determine whether the user is distracted or focused ([0027]; [0034]; [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Di Censo by determining an emotional state of the user based on the sensor data, as taught by Baughman, in order to determine whether the user is distracted or focused.
Regarding claim 9, the combination of Di Censo and Baughman discloses the invention as claimed, see rejection supra, and Baughman further discloses one or both of obtaining images of the user from an image capture device and obtaining biometric data of the user from a biometric sensor ([0027]; e.g., detect facial expression, detect heart rate).
Regarding claim 10, Di Censo discloses the invention as claimed, see rejection supra, and further discloses receiving, from an input device proximate to the user, a user-input indication ([0038]).  Di Censo fails to disclose that the indication is of a degree to which the user is able to focus on the primary audio source being played by the headset.  Baughman discloses a similar method (Abstract) that uses a machine learning model ([0022]-[0023]) to provide adaptive sound masking based on the user’s surrounding environment (Abstract), wherein the method determines the user’s acceptance level by receiving, from an input device proximate to the user, a user-input indication of a degree to which the user is able to focus on the primary audio source being played by the headset, in order to determine whether the user is distracted or focused and build a user profile ([0027]; [0034]; [0037]; [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Di Censo by receiving a user-input indication of a degree to which the user is able to focus, as taught by Baughman, in order to determine whether the user is distracted or focused and build a user profile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Di Censo et al. (U.S. No. 10,362,385 B1) teaches determining a focus level of a user based on a biometric signal and modifying ambient sounds based thereon.  Vaughn et al. (U.S. Pub. No. 2018/0336000 A1) teaches identifying sounds, along with contextual information that may be emotional state, biometric information, gesture information, or facial information of the user, and contextually filtering the sound.  Ajmera et al. (U.S. Pub. No. 2016/0323666 A1) teaches filtering audio in a noisy environment based upon user feedback.  Xu et al. (U.S. No. 11,234,073 B1) and Hemberg et al. (U.S. Pub. No. 2020/0030151 A1) teach selective noise cancelation, wherein certain audio signals may remain unfiltered while undesired audio signals may be filtered/attenuated/canceled.  El Guindi (U.S. Pub. No. 2021/0306771 A1) teaches determining whether a user is stressed at focusing on a particular audio source and adjusting audio settings to reduce the effort needed by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791